Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 of U.S. Application 17/267,854 filed on February 11, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021, 03/24/2021 and 03/24/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	
Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being patentable over Hackner et al (USPGPub 20150212117). 

    PNG
    media_image1.png
    730
    507
    media_image1.png
    Greyscale

Prior Art: Hackner
Regarding claim 1, Hackner discloses a current measuring device (using figs 1-7)for detecting a current in an electric line (1) comprising: a housing (2); a fastening device (such as 4) arranged on the housing  (shown in figs 1 and 2) and is configured to fasten the housing  to a supporting rail (13) and at least one magnetic field sensor (par 38 discloses having magnetic field sensors on rail 13), wherein the housing has a first housing part (5) and a second housing part (3) which together form an accommodating device configured to accommodate an electric line (1) between the first and second housing parts wherein the first and second housing parts are separable from one another (shown in figs 1-3) in order to place an electric line onto the current measuring device and placeable onto one another in order to accommodate the electric line in the accommodating device between the first and second housing parts and wherein the at least one magnetic field sensor is configured to detect a magnetic field on the electric line accommodated in the accommodating device (claim 1 discloses measuring magnetic field based on the conductors current). 

Regarding claim 2, Hackner discloses a wherein at least one of: the first housing part has at least one first magnetic field sensor or the second housing part has at least one second magnetic field sensor (abstract and par 38 discloses having at least one or more multiple magnetic field sensors. Therefore one could be in the first and second housing respectively). 

Regarding claim 3, Hackner discloses comprising: an electric plug connector device configured to electrically connect the first and second housing parts to one another (pars 18 and 37 discloses a plug connected to components of the housing together. Therefore are electrically connected).

	
Regarding claim 6, Hackner discloses wherein the at least one magnetic field sensor comprises a magnetoresistive sensor (claim 26 discloses magnetoresistive sensors). 
Regarding claim 7, Hackner discloses wherein the fastening device is arranged on the second housing part (shown in figs 1-3 as being on both housing).

Regarding claim 8, Hackner discloses an electronic assembly enclosed in the housing, the electronic assembly comprising a control device configured to evaluate sensor signals received via the at least one magnetic field sensor (using 15 and par 37 discloses evaluating device to sense the signals received).

Regarding claim 9, Hackner discloses wherein the electronic assembly is arranged on the first housing part (using 15 and par 37 discloses evaluating device to sense the signals received. Therefore the assemble can be in the first or second housing).

Regarding claim 11, Hackner discloses wherein  a connection device confisured to at least one of  connect a line for providing an electric supply or transmit data signals (par 37 discloses using a plug connector such as USB to transmit data signals). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hackner et al (USPGPub 20150212117) in view of Reid et al (US Pat No 6329810). 
Regarding claim 12, Reid does not fully disclose wherein the connection device is arranged on the first housing part (abstract discloses connection 23 is in the first housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hackner in view of Reid in order to properly detect the current along the conductor on either side of the housing. 


	
Allowable Subject Matter
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current measuring device for detecting a current in an electric line comprising: wherein at least one of the first housing part has a first flux concentrator part or the second housing part has a second flux concentrator part configured to guide a magnetic flux on the electric line accommodated in the accommodating device in combination with the other limitations of the claim. 

Claim 5 is also objected to as it depends on claim 4.
 
Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current measuring device for detecting a current in an electric line comprising: comprising: a calibration assembly having a test conductor to which a test current is applicable and which is arranged in the housing with respect to the at Page 5 of 7least one magnetic field sensor ie-such that an evaluation of a detected magnetic field  calibratable based on a test current in combination with the other limitations of the claim. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al (US Pat No. 9810717): discloses current sensor with a compartment apparatus. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868